Citation Nr: 1111942	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  05-23 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for varicose veins of the left lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 and March 2005 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Waco, Texas.

In April 2009, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO located in Waco, Texas.  A transcript of the proceeding has been associated with the claims file.

In September 2009, the Board granted the Veteran's application to reopen his claim for service connection for varicose veins of the left lower extremity and remanded the claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's varicose veins of the left lower extremity are related to service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for varicose veins of the left lower extremity is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for varicose veins of the left lower extremity is granted, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served on active duty in the Marines from May 1993 to December 1993.  He claims that he has varicose veins of the left lower extremity that had their onset in service, and that he has experienced continuity of symptomatology, with worsening ultimately requiring surgical treatment in 2007, since service.  More specifically, he asserts that in September 1993, when he was home for a court appearance, his mother, who is a nurse, noticed a bulging area on his left knee area and asked the Veteran to have a doctor evaluate it when he returned to base.  The Veteran reports that on October 6, 1993, his left knee area was evaluated by a base physician and that he was told that he had varicose veins but that no further treatment was required at that time.  

As an initial matter, the Board notes that private treatment records dated from January 2001 to January 2003, and VA treatment records dated from January 2005 to May 2009, reflect that the Veteran has been followed for diagnosed varicose veins of the left lower extremity.  December 2007 VA treatment records reflect that the Veteran was evaluated by a vascular surgeon for bleeding left lower extremity varicosities, and that a laser ablation and stab phlebectomies of the left greater saphenous vein were performed for treatment.  Subsequent VA treatment records reflect that the Veteran wears compression stockings for treatment.  See VA Treatment Record, May 2009.  Based thereon, the Board finds that the Veteran clearly has a current varicose vein disability of the left lower extremity.

The Board will now address whether the Veteran's varicose veins of the left lower extremity are related to service.

As an initial matter, although there is no record of "varicose veins" in the Veteran's service treatment records, the Board notes that an October 6, 1993 service treatment record reflects that the Veteran complained of a "bulging lump" in the medial aspect of his left knee.  No diagnosis or plan for treatment was recorded, and the remaining service treatment records are silent regarding any left knee or left leg problems.

The first record of complaint in the entire claims file of varicose veins specifically is the Veteran's own June 2000 informal claim in which he reported that in service, on October 6, 1993, his left knee was evaluated by a base camp physician and he was told he had varicose veins in his left knee area but that follow-up or treatment was not required unless he experienced symptoms of itching, pain, or becoming larger.

The next record relating to the Veteran's varicose veins (albeit it does not specify whether they related to his left or right lower extremity) is a January 2001 private treatment record prepared by Dr. D.H. that notes the Veteran's reported history of developing "above the knee" varicosities in service that he reported became more prominent over time with associated leg swelling, and that physical examination revealed a dilated greater saphenous vein above the knee with varicosities that were noted as mildly symptomatic.  Evaluation by a vascular surgeon for possible ligation of the saphenous vein and/or laser embolectomy were recommended, as well as venous compression.

In an April 2009 statement, the Veteran's mother, who is a nurse, reported that when the Veteran was home in September 1993 to appear in court with her (regarding a vehicle accident), she noticed a large bulging area around the medial aspect of his left knee and that she thought at the time that his vein or veins had been compromised or "blown," and that the Veteran told her that he would have the problem checked by a base physician when he returned to Camp Pendleton.  She further wrote that on approximately October 6, 1993, the Veteran called her from base and said that he was told (by a base clinician) that he had varicose veins and that they would watch the condition but no treatment had been recommended at that time.  The Veteran's mother also reported that his condition continued and worsened since service.

As noted above, subsequent private treatment records dated through January 2003, as well as VA treatment records dated through May 2009, reflect that the Veteran has been followed for diagnosed varicose veins of the left lower extremity, and that in December 2007, the Veteran underwent surgical treatment.  While the Board acknowledges that some of these treatment records reflect that the Veteran reported that his varicose veins had their onset in service in 1993, the Board notes that none of these records reflect any medical opinion as to the etiology of the Veteran's varicose veins.  See, e.g., VA Treatment Records, March 2005, May 2009; Private Treatment Records, July 2002 (Dr. J.B.), January 2003 (Dr. J.P.).

The Board also acknowledges lay statements from the Veteran's former stepfather and his friend, dated March 2009 and April 2009, respectively, in which they both essentially reported having seen a bulging area around the Veteran's left knee when he came home in September 1993, that he said that he would have it checked by a base physician when he returned to base camp, and that the Veteran called them from base in October 1993 and reported he was told he had varicose veins.

The Veteran was provided a VA examination in June 2010.  The June 2010 VA examination report reflects that the Veteran reported a history of noticing a varicose vein or bulge on the lateral side of his left knee in September 1993 while he was home on leave.  The examiner also noted that he reviewed the statement from the Veteran's mother (dated April 2009) in which she noted that she recognized a varicose vein at that time.  The examiner also noted that the Veteran also reported that he was evaluated by a base physician when he returned, but the examiner noted that there was no record of any diagnosis of varicose veins in his service treatment records.  The examiner also noted that the Veteran reported that his varicosities gradually became more prominent since his discharge from service, extending from his thigh to his foot, with associated discomfort, and that he underwent surgical treatment in December 2007 at the VA medical center.  A diagnosis of varicose veins, left lower extremity, status post phlebectomy, with mild venous insufficiency and statis dermatitis was recorded.  The examiner opined that the Veteran's varicose veins were less likely than not due to or aggravated by service.  The examiner reasoned that the Veteran's service treatment records did not reflect a diagnosis of varicose veins in service.

The Board has considered the conflicting medical opinions from the Veteran's mother and the VA examiner.  The Board also acknowledges the lay statements from the Veteran, his former stepfather, and his friend to the effect that the Veteran had varicose veins on his left knee or leg in service that have continued since service.  Significantly, the Court has recognized that varicose veins are among the type of conditions that lay persons are competent to diagnose.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In weighing the evidence of record, the Board took note of the fact that the statements made by the Veteran, his mother, his former step-father, and friend are entirely consistent with each other, and there are no inconsistencies to be found in the Veteran's statements regarding his varicose veins, even to clinicians, in the entire claims file.  The Board also took note of the fact that the VA examiner's opinion appears to be based entirely on the lack of any medical record of varicose veins in service.  The Court has observed that the absence of documented complaints in service, alone, does not render subsequent statements indicating the presence of such symptoms in service not credible.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).  As such, the Board finds no reason to favor the medical opinion of the VA examiner in this case over the medical opinion of the Veteran's mother and the competent lay statements of the Veteran had his friend and former stepfather.  Based thereon, the Board will resolve doubt in favor of the Veteran and grant his claim for service connection for varicose veins of the left lower extremity.  See 38 U.S.C.A. § 5107.

ORDER

Entitlement to service connection for varicose veins of the left lower extremity is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


